FILED
                            NOT FOR PUBLICATION                            DEC 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10156

               Plaintiff - Appellee,             D.C. No. 3:12-cr-00054-HDM

  v.
                                                 MEMORANDUM*
JAIME HERRERA-RAMOS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jaime Herrera-Ramos appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Herrera-Ramos contends that the district court procedurally erred by failing

to consider that he lost the opportunity to benefit from a fast-track plea agreement.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The district court was aware that the

government offered a prior, more favorable plea, and the court provided defense

counsel with the opportunity to discuss the specific details of the lost fast-track

plea offer. Additionally, to the extent Herrera-Ramos contends that the district

court failed to recognize its authority to vary from the Guidelines range, the record

does not support this contention.

      Herrera-Ramos also contends that the sentence is substantively unreasonable

because it is based on a 16-level enhancement under U.S.S.G. § 2L1.2(b), which

lacks any empirical basis and results in a disproportionally high sentence. The

district court did not abuse its discretion in imposing Herrera-Ramos’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The bottom-of-the-Guidelines

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and

the totality of the circumstances, including Herrera-Ramos’s violent criminal

history and cultural assimilation. See id.; see also United States v. Ramirez-

Garcia, 269 F.3d 945, 947-48 (9th Cir. 2001) (recognizing the 16-level




                                           2                                     13-10156
enhancement reflects Congress’s intent to increase penalties for aliens with prior

convictions in order to deter others).

      Finally, Herrera-Ramos’s challenge to the use of the prior conviction to

enhance his sentence is foreclosed by United States v. Beng-Salazar, 452 F.3d

1088, 1091 (9th Cir. 2006).

      AFFIRMED.




                                          3                                   13-10156